                UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON


UNITED STATES OF AMERICA


v.                            CRIMINAL NO.     2:20-00097
                                             18 u.s.c. § 922(g) (3)
                                             18 U.S.C. § 924(a) (2)
MICHAEL JOSEPH LEROSE


                        I N F O R M A T I O N
               Possession of a Firearm by an Unlawful
                    User of Controlled Substances

The United States Attorney Charges:


     1.   On or about June 9, 2020, at or near Nitro, Kanawha

County, West Virginia, and within the Southern District of West

Virginia, defendant MICHAEL JOSEPH LEROSE did knowingly possess

the following firearms in and affecting interstate commerce:

          a.    A Stag Arms, model STAG-15,5.56 mm caliber rifle,

serial number 170681;

          b.    A Mossberg, model 702 Plinkster, .22 caliber rifle,

serial number EJ3534359;

          C.    A Sig Sauer, model P320, 9mm caliber pistol, serial

number 58J076550;

          d.    A Sig Sauer, model P320, 9mm caliber pistol, serial

number 58Al38662;
             e.         An Anderson,      model    AM-15,     multi caliber rifle,

serial number 20076053; and

             f.         An Anderson,      model    AM-15,     multi caliber rifle,

serial number 20067582.

      2.     At the time defendant MICHAEL JOSEPH LEROSE possessed

the aforesaid firearms,              he   knew he was an unlawful user of

controlled substances as defined in Section 102 of the Controlled

Substances        Act     (21    u.s.c.    §    802)   that    is,   marijuana   and

methamphetamine.

      In   violation        of   Title    18,     United States Code,      Sections

922 (g) (3) and 924 (a) (2).




                                          UNITED STATES OF AMERICA

                                          MICHAEL B. STUART
                                          United States Attorney



                                   By:

                                                                        Attorney
